IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                 No. 94-60010




JOAN M. LAKOSKI, PH.D., ET AL.,

                                                Plaintiffs,

JOAN M. LAKOSKI, PH.D.,

                                                Plaintiff-Appellee,
                                                Cross-Appellant,

     versus

THOMAS M. JAMES, M.D., ET AL.,

                                                Defendants,

THE UNIVERSITY OF TEXAS MEDICAL BRANCH
AT GALVESTON,
                                                Defendant-Appellant,
                                                Cross-Appellee,




             Appeals from the United States District Court
                   for the Southern District of Texas


                           (October 3, 1995)

Before HIGGINBOTHAM, SMITH, and STEWART, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:

     Rather than seek redress under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., Dr. Joan Lakoski sued the

University of Texas Medical Branch at Galveston under Title IX of

the Education Amendments of 1972, 20 U.S.C. § 1681 et seq., and 42

U.S.C.   §    1983,   alleging     that   the   University    intentionally
discriminated against her on the basis of sex in denying her

tenure. After a jury trial, the district court granted judgment to

Lakoski and awarded her $150,000 in damages, plus attorneys' fees.

The University appeals, claiming that Title IX does not provide a

private   right   of   action   for   employment   discrimination   either

directly or derivatively through 42 U.S.C. § 1983.           Dr. Lakoski

cross-appeals the district court's remittitur of damages and fee

award.    We have jurisdiction over this timely appeal from a final

judgment.    28 U.S.C. § 1291.        We are persuaded that Title VII

afforded Dr. Lakoski the exclusive means of relief, and we reverse

and render judgment for the University.

                                      I.

     In 1984, Dr. Lakoski joined the University's faculty as a

tenure-track assistant professor in the Department of Pharmacology.

Under its tenure policy, the University reviewed junior faculty

members for tenure by the beginning of their eighth year at the

latest.   Lakoski sought and was denied promotion three times:          in

1988, 1989, and 1990.      In February 1991, the department's tenure

committee recommended that Dr. Lakoski not be considered for tenure

in the future.     The University offered Lakoski another position

with a significant salary increase, but she rejected the offer.

Cary Cooper, the departmental chairman, later informed Dr. Lakoski

that her 1991-1992 appointment was her last at the University.

     Less than a month before her final appointment was to expire,

Dr. Lakoski sued the University and three University officials,

alleging that the denial of tenure and her termination constituted


                                      2
intentional sex discrimination in violation of Title IX, 42 U.S.C.

§ 1983, and state tort law.           Although Lakoski's complaint was not

clear on this point, her § 1983 claims were evidently based upon

both the Fourteenth Amendment and Title IX.                    Significantly, Dr.

Lakoski did not file a charge with the Equal Employment Opportunity

Commission, nor did she plead that the University violated Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

     Upon    filing    the    suit,    Dr.      Lakoski     sought      a    preliminary

injunction     preventing      her    scheduled          termination.             Under   an

agreement with the University, Dr. Lakoski remained on the faculty

pending the outcome of the trial.                 She later accepted a tenure-

track position at Pennsylvania State University.

     The    defendants       moved    to       dismiss     Lakoski's        suit.         The

individual defendants claimed qualified immunity and the University

argued that there was no implied private right of action under

Title IX for damages for employment discrimination.                         A magistrate

judge rejected both contentions but dismissed the § 1983 claims

against the University, noting that although the § 1983 claims

appear to be asserted only against the individual defendants,

"insofar as [Lakoski] asserts a § 1983 cause of action against

UTMB, that     claim   must    be     dismissed"         because   of       the    Eleventh

Amendment.     The magistrate judge did not distinguish between a

§ 1983 claim based upon the Fourteenth Amendment and a § 1983 claim

based upon Title IX.         The district court adopted the magistrate's

recommendations and dismissed Lakoski's § 1983 claims without

elaboration.


                                           3
     At trial, Lakoski presented evidence suggesting that the

University, in evaluating her for promotion and tenure, employed

standards by which male faculty members were not judged.         The

University countered that it denied Lakoski tenure because of the

paucity of her peer-reviewed articles and her inability to sustain

collegial relationships in her department.

     At the close of Lakoski's case, the district court dismissed

all the claims against the individual defendants, leaving only the

University to defend the Title IX claim and, apparently, the § 1983

claim based upon Title IX.    Though not entirely clear, the record

indicates that the district court presented these two claims to the

jury as a joint claim, even though the earlier dismissal of

Lakoski's § 1983 claims had not explained whether the § 1983 claim

asserting rights secured by Title IX was included in the order of

dismissal.   The jury found that the University intentionally

discriminated against Dr. Lakoski on the basis of sex and awarded

her damages of $250,000.     The court later reduced the damages to

$150,000 plus attorneys' fees.        The University now appeals the

resulting judgment, and Dr. Lakoski appeals the remittitur and fee

award.

                                 II.

     Critical to our resolution of this case is the fact that,

although Dr. Lakoski possessed a colorable claim of employment

discrimination in violation of Title VII, she chose not to pursue

the remedy made available by Title VII.        Title VII provides an

administrative procedure in which an aggrieved individual must


                                  4
first   pursue    administrative   remedies       before     seeking    judicial

relief.   See 42 U.S.C. § 2000e-5.         Dr. Lakoski chose to circumvent

this procedure and immediately assert her rights under Title IX

both directly and derivatively through 42 U.S.C. § 1983.

     We are not persuaded that Congress intended that Title IX

offer a bypass of the remedial process of Title VII.             We hold that

Title VII provides the exclusive remedy for individuals alleging

employment discrimination on the basis of sex in federally funded

educational institutions.       We limit our holding to individuals

seeking money damages under Title IX directly or derivatively

through §   1983    for   employment       practices   for   which     Title   VII

provides a remedy, expressing no opinion whether Title VII excludes

suits seeking only declaratory or injunctive relief.

                                   III.

     Dr. Lakoski argues that Cannon v. University of Chicago, 441
U.S. 677, 99 S. Ct. 1946, 60 L. Ed. 2d 560 (1979), North Haven Bd. of

Educ. v. Bell, 456 U.S. 512, 102 S. Ct. 1912, 72 L. Ed. 2d 299 (1982),

and Franklin v. Gwinnett County Pub. Schs., 503 U.S. 60, 112 S. Ct.
1028, 117 L. Ed. 2d 208 (1992), sum to an implied private right of

action for damages under Title IX for employment discrimination.

Cannon held that a woman denied admission to a federally funded

school because of her sex enjoys an implied private right of action

under Title IX. 441 U.S. at 709.       Bell upheld federal regulations

issued under Title IX prohibiting employment discrimination on the

basis of sex at federally funded educational institutions. 456
U.S. at 530.     Finally, Franklin held that a student harassed by her


                                       5
teacher may seek money damages in a private suit for the violation

of Title IX. 503 U.S. at 63.

       We   must     disagree    with        Dr.   Lakoski's   jurisprudential

arithmetic. Unlike Dr. Lakoski's suit, neither Cannon nor Bell nor

Franklin required the Court to address the relationship between

Title VII and Title IX.         Both Cannon and Franklin involved claims

of prospective or current students at federally funded educational

institutions; neither involved a claim of employment discrimination

by an employee of those schools.                   Bell addressed Title IX's

prohibition of employment discrimination in a challenge to the

validity of administrative regulations terminating federal funding

of educational institutions that discriminated on the basis of sex

in their employment practices.                 Bell   was not a claim by an

individual for money damages for discrimination.               In Bell, unlike

here, a private remedy for aggrieved employees under Title VII did

not affect, much less undermine, the validity of regulations for

terminating federal funding. 503 U.S. at 535 n.26.         In short,

Cannon, Bell, and Franklin all presented legal questions in which

Title VII hovered on the distant horizon, if it was implicated at

all.    Here, Title VII occupies center stage.

       Given the availability of a private remedy under Title VII for

aggrieved employees, we are unwilling to follow Dr. Lakoski's

beguilingly simple syllogism that Cannon, Bell, and Franklin all

add up to an implied private right of action for damages under

Title IX for employment discrimination.               Doing so would disrupt a

carefully    balanced    remedial       scheme     for   redressing   employment


                                         6
discrimination by employers such as the University of Texas Medical

Branch.     We   are    unwilling    to   do   such   violence    to   the

congressionally mandated procedures of Title VII. We hold that the

district court erred in submitting Dr. Lakoski's Title IX claim for

damages to the jury.1

                                    IV.

     Confusing both Lakoski and the University, the district court

submitted to the jury Lakoski's § 1983 claim based upon Title IX as

well as her Title IX claim, at least the record so suggests.            If

true, the district court erred.

                                    A.

     Section 1983 encompasses claims based upon rights secured by

federal statutes as well as by the United States Constitution.

Maine v. Thiboutot, 448 U.S. 1, 4, 100 S. Ct. 2502, 65 L. Ed. 2d 555

(1980).   However, a statute may provide "remedial devices . . .

sufficiently comprehensive . . . to demonstrate congressional

intent to preclude the remedy of suits under § 1983."            Middlesex

Cty. Sewerage Auth. v. National Sea Clammers Ass'n., 453 U.S. 1,

20, 101 S. Ct. 2615, 69 L. Ed. 2d 435 (1981).

     To determine whether Congress intended to foreclose the § 1983

remedy for rights created by a federal statute, courts look to the

remedial measures provided by the statute itself.            See, e.g.,

Alexander v. Chicago Park Dist., 773 F.2d 850, 856 (7th Cir. 1985)


     1
          See also Howard v. Board of Educ. of Sycamore Community
Unit Sch. Dist. No. 427, 893 F. Supp. 808, 815 (N.D. Ill. 1995)
(holding that Title VII preempts Title IX employment discrimination
action).

                                     7
("Since Title VI provides its own remedial scheme, we hold that

private   actions   based   on   Title     VI   may   not    be   brought    under

§ 1983."), cert. denied, 475 U.S. 1095, 106 S. Ct. 1492, 89 L. Ed. 2d
894 (1986).

     Title IX provides limited remedies for victims of employment

discrimination.     Termination of federal funding is the sole remedy

expressly available for violations of Title IX.                   See 42 U.S.C.

§ 1682; 34 C.F.R. § 106.71; see also North Haven Bd. of Educ. v.

Bell, 456 U.S. 512, 552, 102 S. Ct. 1912, 1934, 72 L. Ed. 2d 299

(1982) (Powell, J., dissenting) (noting that Title IX "contains

only one extreme remedy, fund termination"); Dougherty Cty. School

System v. Harris, 622 F.2d 735, 736 (5th Cir. 1980) (noting that

termination of funding is Title IX's "primary sanction"), cert.

granted and judgment vacated, 456 U.S. 986, 102 S. Ct. 2264, 73
L. Ed. 2d 1280 (1982).        We cannot say that Title IX provides a

remedial scheme sufficiently comprehensive to indicate by itself

that Congress intended to foreclose § 1983 suits based upon rights

created by Title IX.

     We ought not, however, confine our inquiry into congressional

intent to the remedies afforded by Title IX.                  Congress chose a

variety of tools to remedy employment discrimination.                Title IX's

prohibition of sex discrimination in federally funded educational

institutions   is   part    of   a   larger     federal     legislative     scheme

designed to protect individuals from employment discrimination on

the basis of sex.    Compare 20 U.S.C. § 1681 et seq. (Title IX) with

42 U.S.C. § 2000e et seq. (Title VII) and 29 U.S.C. § 206(d) (Equal


                                       8
Pay Act). To focus exclusively on Title IX's remedies would ignore

this larger     federal    scheme    and   the   remedies   provided   by   it,

particularly those of Title VII.

                                      B.

     We are persuaded that Congress intended Title VII to exclude

a damage remedy under Title IX for individuals alleging employment

discrimination.    In Great American Federal Savings & Loan Ass'n v.

Novotny, 442 U.S. 366, 378, 99 S. Ct. 2345, 60 L. Ed. 2d 957 (1979),

the Court held that Title VII preempts § 1985 actions alleging

violations of Title VII rights.           Confronting a situation much like

the one before us, the Court noted that "[i]f a violation of Title

VII could be asserted through § 1985(3), a complainant could avoid

most if not all of [Title VII's] detailed and specific provisions

of the law [and] . . . . could completely bypass the administrative

process, which plays such a crucial role in the scheme established

by Congress in Title VII."          Id. at 375, 376.        In addition, the

Court in Brown v. General Servs. Admin., 425 U.S. 820, 835, 96
S. Ct. 1961, 48 L. Ed. 2d 402 (1976), held that Title VII provides the

exclusive     judicial    remedy    for    federal   employees'   claims     of

employment discrimination.          In Brown, the Court expressly noted

that "[i]n a variety of            contexts the Court has held that a

precisely drawn, detailed statute pre-empts more general remedies."

Id. at 834.

     Drawing upon this body of Supreme Court precedent, we held in

Irby v. Sullivan, 737 F.2d 1418, 1428 (5th Cir. 1984), that Title

VII is the exclusive remedy for violations of rights created by


                                       9
Title VII itself. Following Novotny, we concluded that "unimpaired

effectiveness can be given to the plan put together by Congress in

Title VII only by holding that deprivation of a right created by

Title VII cannot be the basis for a cause of action under § 1983."

Id. (citation, internal quotation marks, and alterations omitted);

see also Johnston v. Harris Cty. Flood Control Dist., 869 F.2d
1565, 1574 (5th Cir. 1989) (noting that "a violation of § 704(a) of

Title VII, alone, will not constitute an underlying statutory

violation for purposes of imposing liability under § 1983"), cert.

denied, 493 U.S. 1019, 110 S. Ct. 1019, 107 L. Ed. 2d 738 (1990).

Other circuits have agreed, holding that Title VII's comprehensive

remedial scheme precludes § 1983 suits based upon violations of

Title VII rights.     See Day v. Wayne Cty. Bd. of Auditors, 749 F.2d
1199, 1204 (6th Cir. 1984); Alexander, 773 F.2d at 856; Allen v.

Denver Pub. Sch. Bd., 928 F.2d 978, 982 (10th Cir. 1991).             Indeed,

the "precisely drawn, detailed enforcement structure" of Title VII

provides the exclusive remedy for Title VII rights.                 Polson v.

Davis, 895 F.2d 705, 710 (10th Cir. 1990).

     We   recognize    that   the   legislative   history     of    the   Equal

Employment Opportunity Act of 1972, which extended Title VII to

state   and   local   governmental   employees    such   as   Dr.    Lakoski,

discloses that Congress did not intend Title VII to preempt § 1983

claims based upon rights already held by individuals, such as

constitutional rights.        The House report accompanying the Act

stated:

     In establishing the applicability of Title VII to State
     and local employees, the Committee wishes to emphasize

                                     10
     that the individual's right to file a civil action in his
     own behalf, pursuant to the Civil Rights Act of 1870 and
     1871, 42 U.S.C. §§ 1981 and 1983, is in no way
     affected. . . .       Title VII was envisioned as an
     independent statutory authority meant to provide an
     aggrieved individual with an additional remedy to redress
     employment discrimination. Two recent court decisions
     have affirmed this Committee's belief that the remedies
     available to the individual under Title VII are co-
     extensive with the individual's right to sue under the
     provisions of the Civil Rights Act of 1866, 42 U.S.C.
     § 1981, and that the two procedures augment each other
     and are not mutually exclusive. The bill, therefore, by
     extending jurisdiction to State and local government
     employees does not affect existing rights that such
     individuals have already been granted by previous
     legislation.

H.R.Rep. No. 238, 92d Cong., 1st Sess. (1971), reprinted in 1972

U.S.C.C.A.N. 2137, 2154.2

     However, that Congress in extending Title VII's protective

umbrella to state and local governmental employees did not intend

Title VII to preempt § 1983 suits based upon "rights that such

individuals have already been granted" -- such as constitutional

rights -- says nothing about Congress' intent regarding Title IX.

Title IX did not exist at the time that the House report was

drafted nor at the time that the Equal Employment Opportunity Act

of 1972 was enacted. Reviewing the House Report, the Sixth Circuit

in Day v. Wayne County Bd. of Auditors rejected the idea that

Congress intended, outside the narrow confines of conduct that


     2
          The minority report objected to the Act on the ground
that it did not make Title VII the exclusive remedy for employment
discrimination, noting that "[d]espite the enactment of title VII
of the Civil Rights Act, charges of discriminatory employment
conditions may still be brought under prior existing federal
statutes such as the National Labor Relations Act and the Civil
Rights Act of 1866."    H.R. Rep. No. 238, 92d Cong., 1st Sess.
(1971), reprinted in 1972 U.S.C.C.A.N. 2137, 2175.

                                11
violated both Title VII and other, pre-existing federal rights, to

permit individuals to circumvent Title VII's procedures:

     We believed the [House] committee referred to the right
     to sue under § 1983 for constitutional violations or for
     violation of statutes which protected such employees
     before the enactment of the 1972 amendments.       Claims
     under these existing laws were not affected; they could
     be pursued along with claims under Title VII for the
     purpose of obtaining additional remedies. However, we do
     not read this language as expressing an intent that where
     employer conduct violates only Title VII, which created
     new rights and remedies for public employees, an
     aggrieved employee may sue under both Title VII and
     § 1983.
749 F.2d at 1204-05.

     Congress enacted Title IX only months after extending Title

VII to state and local governmental employees.                That Congress

intended   to     create   a   bypass    of   Title   VII's   administrative

procedures   so    soon    after   its   extension    to   state   and   local

governmental employees is an extraordinary proposition. Title IX's

similarity to Title VII belies the contention.             Although phrased

differently,3 both Title VII and Title IX protect individuals from

employment discrimination on the basis of sex.                Any difference

between their prohibitions of sex discrimination is not compelled

by statutory language.


     3
          Compare 42 U.S.C. § 2000e-2(a)(1) (providing that it
shall be unlawful for employers, which include state and local
governments, "to fail or refuse to hire or to discharge any
individual, or otherwise to discriminate against any individual
with respect to his compensation, terms, conditions, or privileges
of employment, because of such individual's . . . sex") with 20
U.S.C. § 1681(a) (providing that "[n]o person in the United States
shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under any
education program or activity receiving Federal financial
assistance").

                                        12
       The legislative history of the Education Amendment of 1972

also   suggests      that   the   Title    IX   right   to   be   free   from   sex

discrimination in employment is no different from the Title VII

right. At the time that Congress began to consider the legislation

that would eventually become the Education Amendments of 1972,

Title VII exempted educational institutions from its coverage.                  As

a consequence, the original House bill proposed amending Title VII

of the Civil Rights Act of 1964 to remove the exemption for

educational institutions.           See H.R. 7248, 92d Cong., 1st Sess.

§   1006   (1971).      The   House   Report     accompanying     the    Education

Amendments of 1972 explained:

       One of the single most important pieces of legislation
       which has prompted the cause of equal employment
       opportunity is Title VII of the Civil Rights Act of 1964
       which prohibits discrimination in private employment
       based on race, color, religion, sex or national origin.
       The Act prohibits any practice by employers which would
       tend to discriminate against an employee or prospective
       employee on the basis of that person's race, religion,
       sex or national origin. Title VII, however, specifically
       excludes educational institutions from its terms. The
       title would remove that exemption and bring those in
       education under the equal employment provision.

H.R.Rep. No. 554, 92d Cong., 1st Sess. (1971), reprinted in 1972

U.S.C.C.A.N. 2462, 2512.           The passage of the Equal Employment

Opportunity Act of 1972, which removed Title VII's exemption for

educational institutions as well as extending Title VII's coverage

to state and local government employees, obviated the need for the

Education Amendments to close the loophole in Title VII.                 The final

bill enacted by Congress omitted the language amending Title VII

but left the provision prohibiting sex discrimination in federally

funded educational institutions.

                                          13
     The House report's reference to Title VII suggests that, in

enacting Title IX, Congress chose two remedies for the same right,

not two rights addressing the same problem.                 Title VII provided

individuals with administrative and judicial redress for employment

discrimination, while Title IX empowered federal agencies that

provided   funds   to   educational    institutions         to   terminate   that

funding upon the finding of employment discrimination.                 In other

words, Congress intended to bolster the enforcement of the pre-

existing Title VII prohibition of sex discrimination in federally

funded educational institutions; Congress did not intend Title IX

to create a mechanism by which individuals could circumvent the

pre-existing Title VII remedies.

     Administrative     regulations        also   suggest    that   Title    IX's

proscription of sex discrimination, when applied in the employment

context, does not differ from Title VII's.            Department of Justice

regulations   governing    procedures       for   investigating      charges    of

employment discrimination brought under Title IX provide that "[i]n

any investigation, compliance review, hearing or other proceeding,

agencies shall consider title VII case law and EEOC Guidelines, 29

CFR parts 1604 through 1607, unless inapplicable, in determining

whether a recipient of Federal financial assistance has engaged in

an unlawful employment practice."          28 C.F.R. § 42.604 (1994).          The

Equal Employment Opportunity Commission's regulations adopt an




                                      14
identical view of Title IX's scope.        See 29 C.F.R. § 1691.4

(1994).4

     Finally, other circuit courts have acknowledged that the

prohibitions of discrimination on the basis of sex of Title IX and

Title VII are the same.   See Preston v. Commonwealth of Va. ex rel.

New River Community College, 31 F.3d 203, 206 (4th Cir. 1994)

(holding that Title VII principles govern claims of employment

discrimination under Title IX); Roberts v. Colorado State Bd. of

Agric., 998 F.2d 824, 832 (10th Cir.), cert. denied, 114 S. Ct. 580,

126 L. Ed. 2d 478 (1993); Lipsett v. University of Puerto Rico, 864
F.2d 881, 897 (1st Cir. 1988); Mabry v. State Bd. of Community

Colleges & Occupational Educ., 813 F.2d 311 (10th Cir.), cert.

denied, 484 U.S. 849, 108 S. Ct. 148, 98 L. Ed. 2d 104 (1987).5



     4
          Regulations promulgated by agencies charged with
enforcing Title IX provide that "[t]he obligations imposed by
[Title IX] are independent of, and do not alter, obligations not to
discriminate on the basis of sex imposed by . . . Title VII of the
Civil Rights Act of 1964." See 34 C.F.R. § 106.6(a); see also 7
C.F.R. § 15a.5(a); 10 C.F.R. § 1040.24(a); 45 C.F.R. § 86.6(a).
However, the reference to Title IX as "independent of" Title VII
indicates that the administrative finding of discrimination under
Title VII is not a prerequisite to such a finding under Title IX.
It does not indicate the entirely different proposition, which is
at issue in this case, that Title IX provides an alternative remedy
for unlawful employment practices already prohibited by Title VII.
     5
          Contrary to these decisions from other circuits, we
stated in Chance v. Rice Univ., 984 F.2d 151, 153 (5th Cir.), reh'g
denied, 989 F.2d 179 (5th Cir. 1993), that Title IX claims of
employment discrimination are properly analyzed under the
intentional discrimination standard of Title VI, not Title VII.
However, we later retreated from our statement in Chance that Title
VI principles govern Title IX claims of employment discrimination.
Chance v. Rice Univ., 989 F.2d 179, 180 (5th Cir. 1993) (holding
that "we therefore need not decide whether [Chance's] claim should
have been analyzed under [the Title VII] standard").

                                 15
     Given this compelling evidence that Title IX prohibits the

same employment practices proscribed by Title VII, we hold that

individuals seeking money damages for employment discrimination on

the basis of sex in federally funded educational institutions may

not assert Title IX either directly or derivatively through § 1983.

                                V.

     Title VII offers valuable rights to victims of employment

discrimination.   We are not persuaded that Congress offered Title

IX to employees of federally funded educational institutions so as

to provide a bypass to Title VII's administrative procedures.   We

REVERSE the judgment of the district court and RENDER judgment for

the University.   The cross-appeal is DISMISSED as moot.




                                16